Citation Nr: 0003559	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left leg varicose 
veins as secondary to service-connected residuals of a left 
thigh gunshot wound.

2.  Entitlement to service connection for left leg phlebitis 
as secondary to service-connected residuals of a left thigh 
gunshot wound.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
residuals of a gunshot wound of the left thigh, rated 
noncompensable and denied service connection for varicose 
veins and phlebitis of the left leg as secondary to the left 
thigh gunshot wound.  The veteran filed a timely notice of 
disagreement as to the denial of this varicose veins and 
phlebitis claims, and a statement of the case was issued in 
May 1997.  The RO received his substantive appeal in June 
1997.

In February 1998, the veteran withdrew his request for a 
hearing before a traveling Member of the Board.

In July 1998, the Board remanded this case to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the benefits 
sought in a September 1999 supplemental statement of the 
case.


FINDINGS OF FACT

1.  Varicose veins of the left leg are not proximately due to 
or the result of a service-connected gunshot wound of the 
left thigh.

2.  Phlebitis of the left leg is not proximately due to or 
the result of a service-connected gunshot wound of the left 
thigh.



CONCLUSIONS OF LAW

1.  Service connection for varicose veins of the left leg 
secondary to a service-connected gunshot wound of the left 
thigh is not warranted in this case.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  Service connection for left leg phlebitis secondary to a 
service-connected gunshot wound of the left thigh is not 
warranted in this case.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, establishing service connection for a disability 
on a direct basis requires the exisence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en 
banc).  Thus, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability either 
(a) proximately resulted from or (b) was proximately 
aggravated by a service-connected disability.

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995).  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Generally, the Board should consider only the 
evidence that is or may be favorable to the claim in deciding 
whether a claim is well grounded.  See Arms v. West, 12 Vet. 
App. 188, 195 (1999) (noting that generally "only the 
evidence in support of the claim is to be considered and 
generally a presumption of credibility attaches to that 
evidence in order to decide whether or not any VA claimant 
has sustained the claimant's burden of submitting a well-
grounded claim under section 5107(a)") (emphasis in 
original).

In this case, the veteran claims service connection for left 
leg varicose veins and left leg phlebitis as secondary to 
service-connected residuals of a left thigh gunshot wound.  
Service medical records show that in August 1951 the veteran 
was diagnosed with a missile pistol wound to the left thigh 
with no artery or nerve involvement.  He sustained the wound 
when he jumped from a small ledge with a pistol in his pocket 
and it accidentally discharged.  It was noted that a 
burrowing wound was made in the left thigh, and the veteran 
had been seen and treated by a civilian doctor who excised 
the burrow of the bullet, cleaned tissue, approximated edges, 
and applied dressing.  The veteran was taken to a hospital 
where a debridement of superficial puncture wound was done 
and the wound closed primarily.  The veteran's progress was 
satisfactory.  There was no wound infection.  On the sixth 
postoperative day, half the stitches were removed with the 
other half scheduled for removal two days later.  The veteran 
was discharged ready and fit for duty.

In addition to the service medical records, other medical 
records in the claims file at the time of the Board's July 
1996 remand order included medical evidence showing a current 
diagnosis of varicose veins of the left leg and diagnoses 
rendered in the 1980s of phlebitis of the left leg.  Also of 
record was the January 1986 statement of Mahmud Bangash, 
M.D., noting the veteran's history of a gunshot wound in his 
left thigh sustained during the war, and noting that the 
veteran had been having recurrent thrombophlebitis of the 
left leg.  Dr. Bangash also stated, "It is possible that 
venous stasis, varicose veins and phlebitis may be related to 
the original trauma of the gun shot."  In addition, in an 
October 1986 letter, Joseph A. Lozito, D.O., stated that the 
veteran "recently suffered from phlebitis of his left lower 
extremity, due to his varicose veins of his left lower 
extremity which were aggravated and possibly irritated from 
his wound while in [m]ilitary [s]ervice."  Finally, on a VA 
examination report in February 1996, the examiner noted the 
history of the gunshot wound in service and the onset of 
varicose veins in the left leg in approximately 1964 and 
stated that it was difficult to relate in any way the gunshot 
wound of the left thigh, which appeared to be rather 
superficial, to the subsequent development of left leg 
varicosities.  The diagnosis was remote gunshot wound to the 
left thigh, now with a good functional result and no residual 
problems.

Thus, the Board notes that, considering only the evidence 
favorable to the claim, the veteran's claims were well 
grounded at the time of the Board's July 1996 remand order 
because there was evidence of varicose veins and phlebitis of 
the left leg and medical evidence of a possible relationship 
between those disorders and the service-connected gunshot 
wound of the left thigh.  See Arms, 12 Vet. App. at 195; see 
also Lathan v. Brown, 7 Vet.App.359, 366 (1995) (stating that 
"[m]edicine is more art than exact science, and Tirpak does 
not stand for the proposition that a medical opinion must be 
expressed in terms of certainty in order to serve as the 
basis for a well-grounded claim"); distinguishing Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992) (holding that a doctor's 
opinion that a veteran's death "may or may not" have been 
averted if medical personnel had been able to intubate him 
was too speculative to establish a well grounded claim for 
service connection for the cause of the veteran's death).  
However, noting the conflicting medical evidence of record, 
the Board remanded the claim for further development of the 
medical evidence to determine whether the well grounded claim 
could be substantiated.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990) (A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation).  

In conjunction with the Board's Remand order, the veteran was 
afforded a VA vascular surgery examination in March 1999.  
The examiner noted that the veteran brought a voluminous 
chart with multiple copies of his service examinations, as 
well as several of those from his treating physicians since 
the time of his separation.  These records were discussed in 
detail in the examination report.

On physical examination with specific attention to the left 
leg, the examiner noted that the veteran was a well-
developed, well-nourished male.  Pulses in the femoral 
popliteal, posterior tibial, and dorsalis pedis were present 
and normal.  There was a typical pigmentary change with 
thickening and hardening of the skin of the lower extremity 
in the "gaiter' distribution.  This was typical for chronic 
venous insufficiency which the veteran had, based on the 
venogram from 1986.  The veteran demonstrated intact skin 
throughout the lower extremity.  There was reduced capacity 
to sensory identification of light touch in the area of 
atrophic change.  The veteran had mild evidence of 
varicosities.  There was one small but continuous tortuous 
vein evident in the medial thigh and several smaller veins 
throughout the leg itself, but this was not a prominent part 
of his physical examination.  The scar from the gunshot wound 
was noted on the left anterolateral thigh.  It was well 
healed.  It did not have any significant discoloration, 
evidence of pain, or other localized findings to physical 
examination.  It was described as a superficial wound which 
entered and exited in the distance of this 5-6 centimeter 
scar.  On standing there was no palpable saphenofemoral 
incompetence.  The presence of chronic thrombus in the 
superficial femoral and popliteal veins consistent with the 
prior venogram was confirmed.  The greater saphenous vein was 
intact and present and was also competent on standing.  
Reflux was noted in the superficial, femoral, popliteal, and 
lesser saphenous veins.  On plethysmography, the veteran was 
noted to have evidence of outflow obstruction, severe reflux 
and a poor calf pump reflected by an ejection fraction which 
was substantially below normal, but his residual volume 
fraction was not significantly abnormal.

In summary, the examiner noted that the findings from this 
examination included the presence of post thrombotic changes 
and that the veteran was post thrombotic.  The doctor noted 
that the veteran was non-compliant with appropriate therapy 
for this in that he did not wear his provided compression 
hosiery and, in fact, wore those that he has bought on his 
own over-the-counter inappropriately.  Appropriate 
therapeutic measures were recommended to him.  With regard to 
the medical information particularly needed to resolve the 
medical issue in this case, the VA doctor doubted that the 
veteran's deep venous thrombosis was at all related to his 
gunshot wound which was superficial and did not penetrate the 
muscle or deeper tissues of the lower extremity.

In a July 1999 Addendum to the March 1999 vascular surgery 
examination report, the examiner further clarified his 
medical opinion regarding the relationship between the 
veteran's varicose veins and phlebitis and his 
service-connected left thigh gunshot wound.  The examiner 
noted that he had reviewed the pertinent medical records 
again and the claims folder as required.  The claims file 
accompanied the examiner for this evaluation.  The examiner 
reiterated, as stated in the last sentence of the previous 
examination report, that he or she seriously doubted that the 
deep venous thrombosis or the varicose veins was at all 
related to service connection of the left thigh gunshot 
wound.  In reply to specific questions from the RO set forth 
for the examiner in a June 1999 Memorandum, the examiner 
further noted that he or she could not state that varicose 
veins and phlebitis of the left leg was not the direct and 
proximate result of the left thigh disorder but that "it 
certainly does not seem logical or likely that it is 
related."  The examiner further opined that the conditions 
were not aggravated by the gunshot wound either.

Based on its review of the evidence in its entirety and for 
the following reasons and bases, the Board assigns more 
probative weight to the March 1999 VA examiner's opinion 
regarding a relationship, or lack thereof, between the 
service-connected gunshot wound to the left thigh and the 
subsequent development of varicose veins and phlebitis of the 
left leg than it does to the statements of the private 
doctors.  First, the Board finds the VA examiner's opinion to 
be more informed based on his or her knowledge, demonstrated 
in the examination report, of the complete medical history of 
the case.  In this regard, the VA examiner reviewed the 
entire medical evidence of record, including the service 
medical records which showed the superficial nature of the 
gunshot wound and the uneventful course of treatment with no 
infection and with the veteran having been returned to full 
duty in six days.  In contrast, the private examiners did not 
review the service medical records but rather knew of the 
gunshot wound based on history provided by the veteran, and 
they showed no awareness of the nature and severity of the 
wound in their brief statements.  Second, the Board assigns 
more probative weight to the VA examiner's opinion because it 
is stated with more certainty than those of the private 
examiners.  The VA examiner stated that it "certainly" did 
"not" seem logical or likely that the varicose veins and 
the phlebitis were related to the gunshot wound and that the 
they were "not" aggravated by the gunshot wound.  Instead, 
the private examiners expressed their opinions in terms of a 
"possible" relationship between the varicose veins and 
phlebitis and the gunshot wound.  Third, the VA examiner's 
opinion is corroborated by the February 1996 VA examiner's 
opinion -- both of whom also provided detailed examination 
reports of current findings, which the private examiners did 
not, -- that the current disorders were not related to the 
gunshot wound and the February 1996 examiner diagnosed no 
residual problems resulting from the gunshot wound.  Finally, 
the March 1999 VA examiner provided a rationale for his 
opinion that it was certainly not logical or likely that the 
varicose veins and phlebitis were related to the gunshot 
wound and that rationale was that the gunshot wound as shown 
by the service medical records had been "superficial and did 
not penetrate the muscle or deeper tissues of the lower 
extremity."

Having assigned more probative weight to opinion of the VA 
examiner, the Board concludes that the evidence preponderates 
against claims for service connection for varicose veins and 
phlebitis of the left leg secondary to the service-connected 
gunshot wound of the left thigh.  Thus, the benefit-of-the-
doubt rule is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left leg varicose veins as secondary 
to service-connected gunshot wound of the left thigh is 
denied.

Service connection for left leg phlebitis as secondary to 
service-connected gunshot wound of the left thigh is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

